Citation Nr: 1435542	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine disability, initially evaluated as 0 percent disabling prior to March 4, 2008, as 10 percent disabling from March 4, 2008, through April 1, 2009, and as 20 percent disabling from April 2, 2009.

2.  Entitlement to an increased evaluation for residuals of a right patella fracture, status post open reduction internal fixation (ORIF), currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for patello-femoral syndrome of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for arthritis of the right hip, initially evaluated as 10 percent disabling prior to March 4, 2008, and as 20 percent disabling from March 4, 2008.

5.  Entitlement to an increased evaluation for arthritis of the right hip, currently assigned a 0 percent rating based on limitation of extension.

6.  Entitlement to an increased evaluation for degenerative joint disease of the left hip, currently evaluated as 10 percent disabling based on limitation of flexion.

7.  Entitlement to an increased evaluation for degenerative joint disease of the left hip, currently assigned a 0 percent rating based on limitation of extension.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and from a December 2008 rating decision of the RO in Atlanta, Georgia.

A notice of disagreement with the January 2007 rating decision was received in February 2007, a statement of the case was issued in December 2008, and a substantive appeal was also received in December 2008.

A notice of disagreement with the December 2008 rating decision was received in January 2009, a statement of the case was issued in March 2010, and a substantive appeal was also received in March 2010.

The January 2007 rating decision denied a rating in excess of 30 percent for residuals of a right patella fracture, status post ORIF; denied a rating in excess of 10 percent for patello-femoral syndrome of the left knee; and denied a rating in excess of 10 percent for degenerative joint disease of the left hip.  

The January 2007 rating decision also granted service connection for arthritis of the right hip and assigned a 10 percent disability rating, effective October 4, 2004.  In the course of the current appeal, the December 2008 rating decision increased this rating to 20 percent, effective March 4, 2008.

The December 2008 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 0 percent rating, effective October 4, 2004, and a 10 percent rating, effective March 4, 2008.  A September 2012 rating decision increased this rating to 20 percent, effective April 2, 2009.

In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In March 2013, the Board remanded this appeal for additional development.  Following completion of the requested development, the case was returned to the Board for additional review.

An August 2013 rating decision assigned separate 0 percent ratings for limitation of extension of the left and right hips, effective May 30, 2013.  These ratings are part and parcel of the initial claim of entitlement to increased ratings for arthritis of the right hip and degenerative joint disease of the left hip and will be considered herein.  As will be discussed below, however, these ratings were erroneously assigned under the diagnostic code for limitation of flexion.  The Board has corrected these assignments in the following decision.

As will be discussed in more detail below, the Board finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 4, 2008, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran did not have a lumbar spine disability manifesting in ankylosis or forward flexion to 85 degrees or less; combined range of motion of 235 degrees or less; muscle spasm, guarding, or localized tenderness; vertebral body fracture with loss of 50 percent or more of the height; or incapacitating episodes having a total duration of at least one week during a 12-month period. 

2.  From March 4, 2008, through April 1, 2009, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's lumbar spine disability did not manifest in ankylosis or forward flexion to 60 degrees or less; combined range of motion of 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period.

3.  From April 2, 2009, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's lumbar spine disability is not manifested by ankylosis or limitation of flexion to 30 degrees or less; or incapacitating episodes totaling at least four weeks but less than six weeks during a 12-month period. 

4.  The Veteran's residuals of a right patella fracture, status post ORIF, is not manifested by limitation of extension to at least 10 degrees, subluxation or lateral instability, ankylosis, or nonunion of the tibia and fibula, with loose motion requiring a brace.

5.  The Veteran's patello-femoral syndrome of the left knee is not manifested by limitation of flexion to at least 30 degrees, limitation of extension to at least 10 degrees, subluxation or lateral instability, ankylosis, dislocation of semilunar cartilage, or malunion of the tibia and fibula.

6.  Prior to March 4, 2008, the Veteran's right hip disability was not manifested by flexion limited to 30 degrees or less; ankylosis; limitation of rotation of the thigh with an inability to toe-out more than 15 degrees; limitation of adduction such that the Veteran cannot cross his legs; limitation of abduction with motion lost beyond 10 degrees; hip flail joint; and malunion of the femur.

7.  From March 4, 2008, the Veteran's right hip disability is not manifested by flexion limited to 20 degrees or less; ankylosis; limitation of rotation of the thigh with an inability to toe-out more than 15 degrees; limitation of adduction such that the Veteran cannot cross his legs; limitation of abduction with motion lost beyond 10 degrees; hip flail joint; or malunion of the femur.

8.  Prior to October 15, 2009, the Veteran's right hip arthritis was not manifested by limitation of extension to 5 degrees or more.

9.  From October 15, 2009, the Veteran's right hip arthritis was manifested by limitation of extension to 5 degrees or more.

10.  The Veteran's left hip disability is not manifested by flexion limited to 30 degrees or less; ankylosis; limitation of rotation of the thigh with an inability to toe-out more than 15 degrees; limitation of adduction such that the Veteran cannot cross his legs; limitation of abduction with motion lost beyond 10 degrees; hip flail joint; or malunion of the femur.

11.  Prior to October 15, 2009, the Veteran's degenerative joint disease of the left hip was not manifested by limitation of extension to 5 degrees or more.

12.  From October 15, 2009, the Veteran's degenerative joint disease of the left hip was manifested by limitation of extension to 5 degrees or more.


CONCLUSIONS OF LAW

1.  Prior to March 4, 2008, the criteria for assignment of an initial compensable rating for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

2.  From March 4, 2008, through April 1, 2009, the criteria for assignment of an evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

3. From April 1, 2009, the criteria for assignment of a rating for a lumbar spine disability in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

4.  The criteria for assignment of a rating in excess of 30 percent for a right patella fracture, status post ORIF, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).

5. The criteria for assignment of a rating in excess of 10 percent for patello-femoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).

6.  Prior to March 4, 2008, the criteria for assignment of a rating in excess of 10 percent for arthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5250, 5252-5255 (2013).

7. From March 4, 2008, the criteria for assignment of a rating in excess of 20 percent for arthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5250, 5252-5255 (2013).

8.  Prior to October 15, 2009, the criteria for assignment of a compensable rating for arthritis with limitation of extension of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5251 (2013).

9. From October 15, 2009, the criteria for assignment of a 10 percent rating, but no more, for arthritis with limitation of extension of the right hip have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5251 (2013).

10.  The criteria for assignment of a rating in excess of 10 percent for degenerative joint disease of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5250, 5252-5255 (2013).

11.  Prior to October 15, 2009, the criteria for assignment of a compensable rating for degenerative joint disease with limitation of extension of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5251 (2013).

12.  From October 15, 2009, the criteria for assignment of a 10 percent rating, but no more, for degenerative joint disease with limitation of extension of the left hip have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5251 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

For initial rating claims, where, as with the lumbar spine and right hip claims here, entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nonetheless, the Board finds that the notification requirements of VCAA have been satisfied for all issues that are decided in this case.  In this regard, the Board notes that evidentiary development letters dated in May 2006, October 2007, September 2009, July 2011, and July 2012 advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Veteran was provided this notice in connection with the service connection back claim in May 2006, October 2006, and August 2007, and with the increased rating aspect of the claim in September 2009, July 2011, and July 2012.  He was provided this notice in connection with the service connection right hip claim in October 2006 and September 2007 and with the increased rating aspect of the claim in September 2009, July 2011, and July 2012.  He was provided this information with respect to the left hip and left knee increased rating claims in May 2006, October 2006, September 2009, July 2011, and July 2012.  He was provided this information with respect to the right patella increased rating claim in May 2006, October 2006, September 2007, September 2009, July 2011, and July 2012.

The Board notes that the Veteran was provided VCAA notice for each of his claims prior to the initial adjudications of these claims.  Additional, redundant notice was sent for these claims, and these claims were all subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  

As will be discussed in more detail below, the RO arranged for the Veteran to undergo VA examinations in connection with various claims in August 2006, November 2006, March 2008, October 2009, July 2012, and May 2013.  The Board finds that each claim has at least one examination report that is adequate for the purpose of determining entitlement to an increased rating.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

During the October 2012 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to these claims. These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013), arthritis due to trauma that is substantiated by x-ray findings is rated under the rating criteria for degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided . 38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A.  Lumbar Spine  

The Veteran has claimed entitlement to a higher initial rating for degenerative disc disease of the lumbar spine.  This disability was initially evaluated as 0 percent disabling prior to March 4, 2008, as 10 percent disabling from March 4, 2008, through April 1, 2009, and as 20 percent disabling from April 2, 2009.

This disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, which assigns ratings based on either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method is results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

1.  Relevant Evidence

Turning to the evidence of record, the Veteran testified at his October 2012 Board hearing that he experiences numbness and tingling that go down his back.  

An August 2005 VA medical record notes that the Veteran sought treatment for right leg pain, lower right-sided back pain, and right hip pain.  On examination, the Veteran could forward flex at the waist and came just short of touching his toes.  He had good lumbar spine range of motion.  He could rotate to the right and left and laterally bend to the right and left with good pain-free range of motion.  There was some tenderness to palpation along his greater trochanter on the right.  Straight leg raise was negative on the right.  X-rays showed no significant loss of disc height and no fractures or subluxations.  His spinal columns appeared well-aligned.  Based on examination, there did not appear to be any radiculopathy on the right.  The physician found it possible that the Veteran's pain sensation along the lateral thigh and right lower leg was secondary to mild osteoarthritis of the hip and knee.  The Veteran was otherwise neurovascularly intact.  The Veteran declined an injection and decided to keep taking etodolac on a daily basis for inflammation.  

The August 2006 VA examination report notes that the Veteran has lumbar region pain without radiation, paresthesias, or weakness.  It occurs with any prolonged standing or walking.  He takes etodolac and hydrocodone, which provide significant relief.  It was noted that August 2005 x-rays of the lumbar spine were normal.  The examiner's impression was that the Veteran's lumbar spine was normal.  The lumbar spine range of motion was to 90 degrees flexion, 30 degrees extension, 30 degrees left and right lateral bending, and 45 degrees left and right rotation without apparent pain.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.

An October 2006 VA medical record notes that the Veteran sought treatment for lower back, hip, and right knee pain.  The Veteran reported generalized low back pain that radiates to the lateral aspect of the gluteal area down to the lateral aspect of the knee.  Treatment of hydrocodone, acetaminophen, and etodolac with the use of a cane provides only incomplete and partial relief of his symptoms.  On examination, the Veteran could only bend forward comfortably to about knee level.  He had a lot of trouble getting up from a seated position.

The November 2006 VA examination report notes that there is no change in the lumbar spine since the August 2006 examination.

A July 2007 VA medical record notes that the Veteran had an abnormal gait due to low back pain.  

The March 2008 VA examination report notes the Veteran reported having pain all day, every day, that goes into the bilateral posterior thighs.  He denied numbness, weakness, bowel or bladder incontinence, or flare-ups.  He used a cane.  He took hydrocodone, methadone and etodolac with relief.  Activities of daily living are restricted in that he is unable to walk more than two hours or stand more than 40 minutes.  On examination, his spine had normal curvatures with no tenderness or spasm.  There was no tenderness or spasm.  Flexion was to 70 degrees, extension was to 30 degrees, right lateral bending was to 25 degrees, left lateral bending was to 20 degrees, and right and left rotation were to 70 degrees, with pain on all ranges of motion.  There was no diminution with repetitive testing.  Straight leg raising was negative and sensation was normal.  There was no atrophy of the lower extremities.  There was no additional impairment from the DeLuca criteria, including pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner's impression was of lumbar degenerative disc disease.

An April 2008 VA medical record notes that the Veteran was fitted for a back brace.

A December 2008 VA medical record notes the Veteran reported back pain with pain radiating to the hips and legs.  

An April 2009 VA medical record notes that the Veteran had a recent injection for low back pain with poor relief.  He reported radicular pain to the right leg.  

An October 2009 VA examination report notes that the Veteran has pain all day every day in his lower back, worsening with bending, that limits him in his activities of daily living.  He cannot stand more than 2 hours, walk more than 2 hours, or sit more than 2 hours without worse pain in his back.  His back is stiff in the morning.  He uses a back brace when walking for long periods.  He uses a cane.  He takes warm soaking baths and uses methadone, hydrocodone, ibuprofen, and acetaminophen, which help.  He reported that the pain radiates into his thighs.  There is no numbness or weakness in the lower extremities and no bowel or bladder incontinence.  There had been no physician-directed bed rest in the past year.  There was no limitation in his occupation, as he had not worked since 2001, which he reported is secondary to his back condition and right knee.  There were no flare-ups

On examination, spinal curvature and symmetry were normal.  There was no spasm.  The sacral paraspinous processes in the lumbosacral spine was tender to palpation.  With three repetitions, flexion was to 50 degrees, extension was to 10 degrees, left and right lateral flexion were to 15 degrees, and left and right lateral rotation were to 30 degrees, all with pain.  There was no additional limitation of function due to the DeLuca factors, including due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Straight leg raise was negative bilaterally, and sensation and strength were normal in the lower extremities.  Deep tendon reflexes were 1+ in the knees and ankles bilaterally.  There was no muscle atrophy.  An April 2009 lumbar spine MRI showed mild degenerative changes at L4-5, L5-S1 without evidence of neural foraminal narrowing or canal stenosis.  

The July 2012 VA examination report notes the Veteran has been on methadone and other controlled analgesics.  He had not had any injections.  When he has flare-ups, he takes more medication and seeks bed rest.  On examination, flexion was to 70 degrees, with objective evidence of pain at 50 degrees.  Extension was to 20 degrees, with objective evidence of pain at 10 degrees.  Right and left lateral flexion were to 25 degrees, with objective evidence of pain at 10 degrees.  Right lateral rotation was to 20 degrees, with objective evidence of pain at 15 degrees.  Left lateral rotation was to 20 degrees, with objective evidence of pain at 10 degrees.  Following repetitive use, flexion was to 75 degrees, extension was to 20 degrees, left and right lateral flexion were to 25 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 25 degrees.  In terms of functional loss, the examiner noted less movement than normal and pain on movement.  There was tenderness to palpation of lumbar spinous process and the lumbar paraspinous muscles.  There was no guarding or muscle spasm, and no muscle atrophy.  Knee and ankle reflexes, sensory examination, and straight leg raise testing were normal.  There was no radiculopathy or intervertebral disc syndrome.  The Veteran uses braces and canes regularly.  There were no scars.  The Veteran's back disability impacts his ability to work in that he cannot lift more than 30 pounds, bend over at all, kneel, or stand for longer than two hours.  

The May 2013 VA examination report notes a diagnosis of lumbar strain.  The Veteran reported constant pain that is usually 6 out of 10 in severity.  The Veteran had no history of injections.  He takes methadone and hydrocodone for pain.  He reported that pain goes down both legs, right greater than left.  There was no weakness or incontinence.  There are no flare-ups that impact the functioning of his thoracolumbar spine.  Flexion was to 70 degrees with painful motion beginning at 45 degrees.  Extension was to 15 degrees with painful motion beginning at 15 degrees.  Right lateral flexion was to 25 degrees with painful motion beginning at 20 degrees.  Left lateral flexion was to 30 degrees with painful motion beginning at 25 degrees.  Left and right lateral rotation were to 20 degrees with painful motion beginning at 15 degrees.  There was no additional loss of range of motion on repetitive testing.  The Veteran had functional impairment due to less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was full, and reflexes and sensory examination were normal.  

The Veteran was noted to have radicular pain, or other signs or symptoms due to radiculopathy, specifically described as severe constant pain, paresthesias and/or dysthesias, and numbness bilaterally.  However, no nerve roots were indicated to be involved, and the examiner noted that neither the right nor the left side was affected by radiculopathy.  No other neurologic abnormalities, such as bowel or bladder impairment, were found.  Intervertebral disc syndrome was not found.  It was noted that the Veteran regularly uses braces and canes.  The Veteran had no surgical scars.  

The Veteran's back disability impacted his ability to work in that he can only pick up about 25 pounds and has difficulty bending over at the waist.  The examiner diagnosed minimal degenerative disc disease at L3/L4, stable from prior examination, and mild facet arthropathy at L4/L5.  

The examiner found that the Veteran does not have a nerve disability in either lower extremity that is due to his service-connected lumbar spine disability.  He experiences constant pain in both legs that does not fit the pattern of a radiculopathy.  His x-ray was unremarkable.  The examiner ordered an EMG and indicated he would add an addendum with any changes.  No addendum was made.

A May 2013 VA peripheral nerves conditions examination report notes that the Veteran has had pain in his legs for about 10 years but had never had work-up or treatment.  The pain was described as starting in the lower back and covering the front and back of the legs.  He denied incontinence or weakness.  On testing, deep tendon reflexes were 2+, and no paralysis was found in any of the Veteran's nerves.  It was noted that the Veteran constantly uses braces and canes.  

The Veteran has also submitted lay statements describing the above symptoms and noting that he requires assistance from his wife to do things such as get out of bed and get into and out of the bathtub.  He also notes that he has had to use increasing amounts of medication for his symptoms.

As noted above, the Veteran is currently in receipt of a 0 percent rating prior to March 4, 2008, a 10 percent rating from March 4, 2008, through April 1, 2009, and a 20 percent rating from April 2, 2009.  The earliest date for consideration in this claim is October 4, 2004, which is the effective for which service connection was granted.  

2.  Analysis

a.  From October 4, 2004, through March 3, 2008

Based on the above, the Board finds that a compensable disability rating is not warranted prior to March 4, 2008, as the evidence of record from that period demonstrates the Veteran had no lumbar spine disability prior to March 4, 2008.  In this regard, the Board notes that, while the Veteran did complain of low back symptomatology prior to that date, physical examination and diagnostic testing from that period demonstrates no disability and suggests possible radiation of bilateral hip disability pain into the low back.  In the absence of a disability during that period, or of a prior injury that had healed, the Board cannot even assign a minimum compensable rating for actually painful, unstable, or malaligned joints due to healed injury.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

b.  From March 4, 2008, through April 1, 2009

The Board will next consider whether a rating in excess of 10 percent is warranted for the period from March 4, 2008, through April 1, 2009.  This rating was based largely on the March 2008 VA examination report, which revealed flexion to 70 degrees, extension to 30 degrees, right lateral bending to 25 degrees, left lateral bending to 20 degrees, and right and left rotation to 70 degrees, with pain on all ranges of motion.  There was no diminution with repetitive testing.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was no additional impairment from the DeLuca criteria, including pain, fatigue, weakness, or lack of endurance following repetitive use.  There is no indication of incapacitating episodes.  Even considering functional impairment caused by the DeLuca factors, these examination results fall squarely within the criteria for a 10 percent disability rating.  None of the remaining evidence of record demonstrates that the criteria for a rating of 20 percent or higher are satisfied during this period.

c.  From April 2, 2009

The Board has also considered whether a rating in excess of 20 percent is warranted on and after April 2, 2009.  Such a rating would require forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The evidence from that period does not demonstrate forward flexion to 30 degrees or less, even considering functional impairment caused by pain, fatigue, weakness, or lack of endurance.  The greatest impairment of forward flexion in this period was flexion limited to 50 degrees, which was measured during the October 2009 VA examination.  

The Board has considered whether a higher rating would be warranted based on incapacitating episodes, even though the evidence from this period shows no intervertebral disc syndrome.  The Board notes, however, that the evidence demonstrates that the Veteran does not have incapacitating episodes as defined by the regulations, much less incapacitating episodes lasting at least four weeks during a 12-month period, as is required for a 40 percent rating.  Based on the above, the Board finds that a rating in excess of 20 percent is not warranted from April 2, 2009.

d.  Separate Ratings and Conclusion

The Board has considered whether separate ratings are warranted for neurological impairment at any point during this appeal and finds that no such ratings are warranted.  Specifically, the record reflects no complaints of bowel or bladder impairment.  While the Veteran has reported experiencing symptoms such as radiating pain and numbness, diagnostic testing expressly reveals that there is no radiculopathy or other neurologic symptomatology in the lower extremities due to the low back disability.  Therefore, separate ratings for neurological impairment are not warranted.

In summary, the Board finds that a rating in excess of 0 percent is not warranted for the Veteran's service-connected low back disability prior to March 4, 2008.  A rating in excess of 10 percent is not warranted from March 4, 2008, through April 1, 2009.  A rating in excess of 20 percent is not warranted from April 2, 2009.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an increased rating for a service-connected disability of the lumbar spine must be denied.

B.  Knee Disabilities

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013), arthritis due to trauma that is substantiated by x-ray findings is rated under the rating criteria for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Diagnostic Codes 5260 and 5261 rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension.

The Rating Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent evaluation, and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, extension limited to 10 degrees warrants a 10 percent evaluation, extension limited to 15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

1.  Right Patella  

a.  Relevant Evidence

The Veteran is in receipt of a 30 percent rating for limitation of flexion under Diagnostic Code 5260.  He essentially contends that a higher rating is warranted.  

At his October 2012 Board hearing, the Veteran reported that he has pain, swelling, locking, and giving way.  He noted that his pain is worst when climbing stairs.  He takes hydrocodone and methadone for these symptoms  

An August 2005 VA medical record notes that the Veteran sought treatment for right leg pain, lower right-sided back pain, and right hip pain.  Right knee examination revealed palpable wires below the skin around his patella.  There was no effusion and mild crepitus.  There was some tenderness to palpation along the joint line both medially and laterally.  He had full extension.  Flexion was to 45 degrees, and he resisted flexion secondary to pain.  He had no quadriceps atrophy.  Muscle strength was full.  Sensation was intact and he had a 2+ dorsalis pedis pulse.  He walked with slight antalgic gait on the right when ambulating without a cane.  X-rays revealed preservation of the joint space.  

A July 2006 VA medical record notes that the Veteran has reported that both of his knees give out.

The August 2006 VA examination report notes that the Veteran walks with a limp, using bilateral soft knee braces and a cane.  He reported that etodolac and hydrocodone provide significant relief for his joint symptoms.

It was noted that the Veteran's right knee has pain and/or stiffness on most days.  The cane helps provide stability and decrease pain.  He can walk for an hour before needing to rest.  Right knee flexion was 0 to 120 degrees with pain throughout.  He can accomplish all activities of daily living for himself.  He last worked in a clerical job, 1 to 1.5 years ago, which he reports that he quit due to joint pain.  March 2006 x-rays showed post-surgical changes and probably some loss of articular cartilage.  There were no DeLuca criteria, including additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no instability or objective evidence of pain.  There were no neurological abnormalities or incapacitating episodes.

An August 2006 VA medical record notes that recent knee films confirmed a healed patella fracture with loss of cartilage in the middle of the knees.  

An October 2006 VA medical record notes that the Veteran sought treatment for lower back, hip, and right knee pain.  The Veteran reported generalized low back pain that radiates to the lateral aspect of the gluteal area down to the lateral aspect of the knee.  Treatment of hydrocodone, acetaminophen, and etodolac with the use of a cane provides only incomplete and partial relief of his symptoms.  On examination, the knee had good alignment with no effusion.  He had a brace on it.  Ligamentous stability was intact.  Active extension against gravity only revealed very mild patellofemoral crepitus.  Flexion was to about 95 degrees and extension was full.  

The November 2006 VA examination report notes no change in the right knee since the August 2006 VA examination.  

A March 2007 VA medical record notes that the Veteran's knees had lost cartilage and he was informed he should consider knee replacement.

A May 2007 VA medical record notes that the Veteran complained of having had a swollen right knee for approximately one week.  He reported he could barely bend it and was having difficulty walking and standing.  

A September 2007 VA medical record notes that the Veteran would not allow flexion of the right knee past 20 to 30 degrees.  No instability was noted on examination.  

The March 2008 VA examination report notes that the Veteran had fractured his patella, and it had been wired.  The wire was still in place.  The Veteran reported pain all day, every day.  He reported swelling, locking, buckling, and popping, but no grinding.  He used a brace and cane and took hydrocodone, methadone, and etodolac with relief.  He was unable to walk more than two hours or unable stand more than 40 minutes.  He was not working and had no flare-ups.  Right knee examination revealed a 13-centimeter horizontal, well-healed surgical scar.  There was no instability, tenderness, crepitus or warmth.  Flexion was to 40 degrees with pain, and extension was to 0 degrees.  There was no diminution with repetitive testing.  The Veteran had no DeLuca criteria, and the Veteran had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner's impression was that the Veteran had a right knee patellar fracture, well healed.

A January 2009 VA medical record reflects that the Veteran reported his right knee has given way on him many times in the past.  

The October 2009 VA examination report notes that the Veteran reported having pain all day, every day.  He reported the knee swells, locks, buckles, and pops, but it does not grind.  He wears a brace and uses a cane, with relief.  He takes hydrocodone, methadone and etodolac with relief.  Activities of daily living are restricted in that he is unable to walk more than two hours and unable to stand more than 40 minutes.  He last worked in 2001 because of his knees, his back, and other problems.  He reported no flare-ups.  On examination, his right knee had a 13 centimeter by 0.8 centimeter, depressed by 0.2 centimeter well healed horizontal surgical scar that is fixed, normal color, and nontender.  He had some lateral joint line tenderness and 5-/5 motor strength.  Flexion was to 30 degrees and extension was to 10 degrees, with pain.  There was no diminution with repetitive testing, and there was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no instability, crepitus or warmth.  

An August 2011 VA medical record notes that there was some mild crepitation present on range of motion.  There was no ligamentous laxity, with negative Lachman's, pivot shift, and varus/valgus stress negative.  

The July 2012 VA examination report notes a diagnosis of right knee fracture right patella, status post ORIF.  During flare-ups, he takes more medicine and seeks bed rest.  Right knee flexion was to 115 degrees, with pain beginning at 105 degrees.  Extension was to 0 degrees with objective evidence of painful motion at 5 degrees.  There was no loss of flexion or extension on repetitive use.  Functional loss was attributed to less movement than normal and pain on movement.  There was tenderness and pain on palpation.  Muscle strength was full and the joints were stable.  There was no patellar subluxation or dislocation, no meniscal condition, and no knee joint replacement.  The Veteran described swelling, pain, and decreased movement.  There were no scars.  The Veteran used braces and canes regularly.  There was no arthritis on imaging and no x-ray evidence of patellar subluxation.  This disability affected the Veteran's ability to work in that he could not walk farther than one-fourth of a mile or longer than 30 minutes, or run or squat.  

The May 2013 VA examination report notes a diagnosis of fracture of right patella, status post ORIF.  He reported that his disability is slowly getting worse.  He has had physical therapy and injections with temporary relief.  He reported that he does not have flare-ups that impact the function of the knee and/or lower leg.  

On examination, flexion was to 90 degrees with objective evidence of painful motion beginning at 45 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  On repetitive testing, flexion was to 60 degrees and extension was to 0 degrees.  Functional loss was contributed to by less movement than normal and pain on movement.  Right knee muscle strength was full, and his joint was stable.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have a meniscal condition or a surgical procedure for a meniscal condition.  The Veteran did not have a total knee joint replacement.  He did not have any residual signs and/or symptoms due to his surgery.  The Veteran was noted to have scarring that was not painful and/or unstable or cover a total area greater than 39 square centimeters.  It was noted that the Veteran regularly uses braces and canes.  Degenerative or traumatic arthritis was not documented on diagnostic testing.  The right knee disability impacted the Veteran's ability to work in that he could stand for about 45 minutes and could walk about 100 yards, and had difficulty bending at the knee.  There was guarding during range of motion testing.  It was noted that the Veteran does not have weakened movement, excess fatigability, or incoordination but does have increasing pain that limits his functional ability during repeated use to the degrees of range of motion described.  It was noted that the Veteran does not have flare-ups.

The Veteran has also submitted lay statements describing the above symptoms and noting that he requires assistance from his wife to do things such as get out of bed and get into and out of the bathtub.  He also notes that he has had to use increasing amounts of medication for his symptoms.

b.  Analysis

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted for limitation of flexion under Diagnostic Code 5260, as 30 percent is the highest rating that is available under the diagnostic code.  The Board will therefore consider whether a separate rating or a higher rating is warranted under another diagnostic code.  

As noted above, a separate compensable rating for limitation of extension under Diagnostic Code 5261 requires extension limited to at least 10 degrees.  At no point during this claim is extension limited to at least 10 degrees, even when considering functional impairment.  Therefore, a separate rating under Diagnostic Code 5261 is not warranted.  

Furthermore, while the Veteran has complaints of instability and requires the use of a leg brace, the Board notes that at no point was ligamentous laxity or instability found on testing, and at no point has subluxation been found.  Therefore a compensable rating under Diagnostic Code 5257 is not warranted.

The Board has also considered whether the Veteran is entitled to a right knee rating in excess of 30 percent under a different diagnostic code.  (The Board notes that, in this case, the rule against pyramiding prohibits the assignment of simultaneous ratings under Diagnostic Code 5260 and any of the remaining potentially applicable diagnostic codes.)  

Disabilities of the knee are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  Of the codes that have not already been considered, the Board need not consider Diagnostic Codes 5258 (dislocation of semilunar cartilage), 5259 (removal of semilunar cartilage), and 5263 (genu recurvatum), as these do not allow for ratings in excess of 30 percent.

In the absence of ankylosis, a rating in excess of 30 percent is not warranted under Diagnostic Code 5255.  In the absence of nonunion of the tibia and fibula, with loose motion requiring a brace, a rating in excess of 30 percent is not warranted under Diagnostic Code 5263.

In short, the Board finds that entitlement to a rating in excess of 30 percent for a right knee disability, to include through the assignment of separate compensable ratings or the assignment of a higher rating under a different diagnostic code, is not warranted.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an evaluation in excess of 30 percent for residuals of a right patella fracture, ORIF, must be denied.

2.  Left Knee  

a.  Relevant Evidence

The Veteran is in receipt of a 10 percent rating for his left knee disability under Diagnostic Code 5299-5010.  This code directs that the disability at issue be rated for limitation of motion.  In this case, the Veteran's 10 percent rating is assigned for limitation of flexion under Diagnostic Code 5260.  He essentially contends that a higher rating is warranted.  

At his October 2012 Board hearing, the Veteran reported that he has pain, swelling, locking, and giving way.  He noted that his pain is worst when climbing stairs.  He takes hydrocodone and methadone for these symptoms 

A May 2006 VA medical record notes that the Veteran complained of his left knee giving out on him.  

A June 2006 VA medical record notes that the Veteran was referred for a physical therapy consultation to be evaluated for a knee brace. 

A July 2006 VA medical record notes that the Veteran has reported that both of his knees give out.  

The August 2006 VA examination report notes that the Veteran walks with a limp, using bilateral soft knee braces and a cane.  He reported that etodolac and hydrocodone provide significant relief for his joint symptoms.  The Veteran reported that he began having left knee pain four to six years ago, the degree and significance of which is very minor compared to that of the right knee.  March 2006 x-rays showed no osteoarthritis.  The examiner noted an impression of a normal left knee examination.  The left knee demonstrated mobility from 0 through 135 degrees of flexion with pain at the extreme of flexion on the left.  There were no DeLuca criteria, no instability of joints, no objective evidence of pain, no neurological abnormalities, and no incapacitating episodes.  He could accomplish all activities of daily living for himself.  He last worked in a clerical job, 1 to 1.5 years ago, which he reports that he quit due to pain in his joints.

A March 2007 VA medical record notes that the Veteran's knees had lost cartilage and he was informed he should consider knee replacement.

An April 2008 VA medical record notes that the Veteran requested a left knee brace because his left knee was giving out on occasion.

A January 2009 VA medical record notes that the Veteran sought treatment after his left knee gave way and he fell two days earlier.  He reported he had never had this happen before with the left knee.  He denied left knee pain and swelling.

The October 2009 VA examination report notes that the Veteran was last seen for his left knee in August 2006.  His pain had a gradual onset and was progressively worsening.  He described it as mainly a sharp pain if he walks or sits more than 2 hours.  He reported the knee buckles, locks, and pops but does not grind.  He did not use a brace, but did use a cane.  He reported he has had injections in the past, which have helped.  Methadone, hydrocodone, ibuprofen, and acetaminophen have helped.  There are no flares.  His activities of daily living are limited in that he cannot walk or stand more than 2 hours.  There was no limitation in his occupation as he had not worked since 2001
On examination, the left knee was tender to palpation in the medial and lateral compartments.  There was no edema, warmth, or crepitus.  Lachman and McMurray signs were negative.  Flexion on repetitive motion was to 100 degrees and extension was to 0 degrees, both with pain.  There was no additional impairment due to the DeLuca factors, including pain, fatigue, weakness, or lack of endurance following repetitive use.  The knee joint was stable.  On x-ray, the impression was that the Veteran's left knee was normal.

An August 2011 VA medical record reflects that the Veteran was requesting a left knee brace.  

The July 2012 VA examination report notes a diagnosis of left knee patellar-femoral tracking syndrome.  On examination, flexion was to 115 degrees, with pain beginning at 80 degrees.  Extension was to 0 degrees with objective evidence of painful motion at 5 degrees.  There was no decrease in range of motion on repetitive use.  There was functional loss due to less movement than normal and pain on movement bilaterally.  There was tenderness and pain on palpation.  Muscle strength was full and the joint was stable.  There was no patellar subluxation or dislocation, no meniscal condition, and no knee joint replacement.  The Veteran described swelling, pain, and decreased movement.  There were no scars.  The Veteran used braces and canes regularly.  There was no arthritis on imaging and no x-ray evidence of patellar subluxation.  The left knee disability affected the Veteran's ability to work in that he cannot walk farther than one-fourth of a mile or longer than 30 minutes, or run or squat.  

The May 2013 VA examination report notes a diagnosis of left patellar femoral syndrome.  The Veteran reported that flare-ups do not impact the function of the knee and/or lower leg.  On examination, flexion was to 110 degrees with objective evidence of painful motion beginning at 110 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  On repetitive use, flexion ended at 110 degrees and extension ended at 0 degrees.  Functional limitation was related to less movement than normal and pain on movement.  There was tenderness or pain to palpation for joint line or soft tissues.  Muscle strength was full, and the joint was stable.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had no meniscal condition or surgery and no joint replacement.  The Veteran uses braces and canes regularly.  Degenerative or traumatic arthritis was not documented on diagnostic testing.  The Veteran's left knee disability impacted his ability to work in that he can stand for about 45 minutes, can walk about 100 yards, and has difficulty bending at the knees.  The examiner noted that the examination is limited by guarding during range of motion tests.
The examiner noted that the Veteran does not have weakened movement, excess fatigability, or incoordination but does have increasing pain which limits his functional ability during repeated use to the degrees of range of motion described.  He does not have flare-ups.

The Veteran has also submitted lay statements describing the above symptoms and noting that he requires assistance from his wife to do things such as get out of bed and get into and out of the bathtub.  He also notes that he has had to use increasing amounts of medication for his symptoms.

b.  Analysis

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted based on limitation of flexion under Diagnostic Code 5260.  In this regard, such a rating would require flexion limited to 30 degrees.  Even considering functional impairment due to symptoms such as pain, weakness, and fatigability, the Veteran's left knee flexion does not approach these measurements.  Therefore, an increased rating cannot be awarded under Diagnostic Code 5260.

Nor is a separate compensable rating warranted under Diagnostic Code 5261, as none of this evidence reflects limitation of extension to 10 degrees.

Furthermore, while the Veteran has complaints of instability and requires the use of a leg brace, the Board notes that at no point was left knee ligamentous laxity or instability found on testing, and at no point has subluxation been found.  Therefore a compensable rating under Diagnostic Code 5257 is not warranted.

The Board will next consider whether the Veteran is entitled to a left knee rating in excess of 10 percent under a different diagnostic code.  

Of the codes that have not already been considered, the Board need not consider Diagnostic Codes 5259 (removal of semilunar cartilage) and 5263 (genu recurvatum), as these do not allow for ratings in excess of 10 percent.

In the absence of ankylosis, a rating in excess of 10 percent is not warranted under Diagnostic Code 5256.  In the absence of dislocation of semilunar cartilage, a rating in excess of 10 percent is not warranted under Diagnostic Code 5258.  In the absence of malunion of the tibia and fibula, a rating in excess of 10 percent is not warranted under Diagnostic Code 5263.

In short, the Board finds that entitlement to a rating in excess of 10 percent for a left knee disability, to include through the assignment of separate compensable ratings or the assignment of a higher rating under a different diagnostic code, is not warranted.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an evaluation in excess of 10 percent for patello-femoral syndrome of the left knee must be denied.

C.  Hip Disabilities

Disabilities of the hip and thigh are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Diagnostic Code 5250 applies to ankylosis of the hip, assigning ratings ranging from 60 percent to 90 percent based on the angle of ankylosis.

Diagnostic Code 5251 assigns a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.  

Diagnostic Code 5252 rates limitation of flexion of the thigh, assigning a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; a 30 percent rating for flexion limited to 20 degrees; and a 40 percent rating for flexion limited to 10 degrees.

Diagnostic Code 5253 rates impairment of the thigh, assigning a 10 percent rating for limitation of rotation, cannot toe-out more than 15 degrees of the affected leg, or limitation of adduction, cannot cross legs.  A 20 percent rating is assigned for limitation of abduction, motion lost beyond 10 degrees.  

Diagnostic Code 5254 assigns an 80 percent rating for hip flail joint.  

Diagnostic Code 5255 rates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and a 30 percent rating with marked knee or hip disability.  Fracture of surgical neck of the femur, with false joint, warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of the femur, with nonunion, warrants a 60 percent rating without loose motion and with weightbearing preserved with aid of brace, and warrants an 80 percent rating with loose motion (spiral or oblique fracture).   

For rating purposes, normal range of motion of the hip is 125 degrees flexion to 0 degrees extension and 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71a, Plate II.  

As noted in the Introduction above, the August 2013 rating decision assigned ratings for limitation of extension of the right and left hips.  These ratings were erroneously given ratings under Diagnostic Code 5252, which compensates for limitation of flexion.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Given that the separate ratings assigned by the August 2013 rating decision were for limitation of extension, they clearly should have been assigned pursuant to Diagnostic Code 5251, which rates limitation of extension, not Diagnostic Code 5252, which rates limitation of flexion.  In addition, given that assigning two separate ratings, both under Diagnostic Code 5252, for each hip under would violate the prohibition against pyramiding under 38 C.F.R. § 4.14 (2013), the Board will change the ratings for limitation of extension of the left and right hips from Diagnostic Code 5252 to Diagnostic Code 5251.

1.  Right Hip  

a.  Relevant Facts

The Veteran is in receipt of two separate ratings for arthritis of the right hip.  He is rated based on limitation of flexion under Diagnostic Code 5252, under which he is assigned a 10 percent rating prior to March 4, 2008, and a 20 percent rating on and after March 4, 2008.  He is also assigned a 0 percent rating based on limitation of right hip extension from May 30, 2013.  

At his October 2012 Board hearing, the Veteran reported that he experiences right hip pain, aches, swelling, and locking.  He takes hydrocodone and methadone for these symptoms  

An August 2005 VA medical record notes that the Veteran sought treatment for right leg pain, lower right-sided back pain, and right hip pain.  Right hip flexion and extension were pain-free, and he had good, pain-free internal and external rotation.  X-rays revealed very mild osteoarthritic changes.

The August 2006 VA examination report notes that his hip demonstrated mild osteoarthritis on March 2006 x-ray.

An October 2006 VA medical record notes that the Veteran sought treatment for lower back, hip, and right knee pain.  In both hips, internal and external rotation were limited to about half normal.  Flexion was only to about 90 degrees.  X-rays from March 2006 revealed diminished joint space in both hips with marginal osteophyte formation.

The November 2006 VA examination report notes that the Veteran reported having right hip pain, primarily occurring with prolonged sitting and on early morning weight bearing every day.  These symptoms improve with normal use and with the use of etodolac and hydrocodone.  His activities are not limited by the hip.  On examination, his hip mobility was limited by knee pain and low back pain, and to a lesser degree, by pain in the hip and sacral region.  He demonstrated 45 degrees of flexion of the hip, 30 degrees of abduction, 20 degrees of adduction, 30 degrees of internal rotation, and 45 degrees of external rotation, with pain in either the hip, low back or right knee at each of these extremes.  He walked with a slight limp using a cane and a knee brace.  The examiner diagnosed moderate osteoarthritis of the right hip.  The examiner noted there are no flare ups.  There are no DeLuca criteria, as there were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner noted that the hip symptoms have no adverse effects on his activities of daily living or occupation.

The March 2008 VA examination report notes that the Veteran reported having pain all day, every day.  He uses no assistive devices, but does use a cane.  He uses hydrocodone, methadone, etodolac, and a TENS unit with relief.  He is unable to walk more than two hours or to stand more than 40 minutes.  He was not working and had no flares.  Right hip muscle strength was full in all planes.  There was no tenderness.  Flexion was to 30 degrees, abduction was to 45 degrees, adduction was to 25 degrees, external rotation was 0 to 70 degrees , and internal rotation 0 to 30, with no diminution in any of these with repetitive testing.  There were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use.  May 2007 x-rays showed osteoarthritis of the hips, right greater than left.

The October 2009 VA examination report notes that the Veteran has pain in his hips all day, every day, right worse than left.  He cannot stand more than 2 hours, walk more than 2 hours, or sit more than 2 hours.  The pain is worsened with sitting, standing, and walking.  He uses methadone, hydrocodone, ibuprofen, acetaminophen, and a TENS unit, which help.  He has had no surgeries.  He uses a cane.  He states that his hip is stiff in the mornings, and the pain is worse in the mornings.  He takes a warm bath, which makes it better.  He states that his wife must help him to get up in the mornings and go to the restroom.  He states that he has had injections in his hip in the past, which has helped.  This does not limit him in his occupation as he has not worked since 2001 which he states is secondary to his back condition and right knee.  He reported no flare-ups.

On examination, the hip was nontender.  The right hip had flexion on repetitive use to 80 degrees, extension to 10 degrees, abduction to 40 degrees, adduction to 20 degrees, and internal and external rotation to 30 degrees, all with pain.  There were no DeLuca factors causing additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  June 2009 x-rays showed osteoarthritic changes with hip joint space narrowing on the right.

The July 2012 VA examination report notes that the Veteran reported flare-ups that affect functioning in that he is forced to take more medicines and seek bed rest as needed.  Right hip flexion was to 105 degrees with objective evidence of painful motion beginning at 90 degrees.  Extension ended at 5 degrees with objective evidence of painful motion beginning at 5 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  After repetitive use, right hip flexion was to 110 degrees.  Right hip extension ended at 5 degrees or greater.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Functional loss was less movement than normal and pain on movement bilaterally.  There was localized tenderness or pain to palpation for joints/soft tissue for both hips.

Hip and thigh problems were noted to affect his ability to work in that he could not squat, kneel, or ascend more than three steps or walk further than one-fourth of a mile in 30 minutes.  

Right hip adduction ended at 20 degrees and objective evidence of painful motion began at 10 degrees.  Right hip abduction ended at 20 degrees and objective evidence of painful motion began at 15 degrees.  Right hip internal rotation ended at 25 degrees and objective evidence of painful motion began at 20 degrees.  Right hip external rotation ended at 25 degrees and objective evidence of painful motion began at 15 degrees.  Right hip post test adduction and abduction ended at 20 degrees.  Right hip post internal and external rotation ended at 25 degrees.  

VA medical records reflect the Veteran received bilateral hip steroid injections in January 2013 and May 2013.

The May 2013 VA examination report notes a diagnosis of right hip arthritis.  It notes the Veteran has had multiple steroid injections with temporary relief.  He has had no surgery.  He has had physical therapy with no relief.  His right hip was noted to be worse than his left.  He reported constant pain in the hip joint radiating to the groin.  He had an injection about one week prior to the examination.  The Veteran denied flare-ups.

On examination, right hip flexion ended at 90 degrees with objective evidence of painful motion beginning at 75 degrees.  Extension ended at greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran cannot cross his legs.  Rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  The Veteran was not able to perform repetitive-use testing with three repetitions due to guarding, which the examiner believed was possibly due to recent hip injections.  The examiner noted that no differences before or after repeated use of the legs were noted during the examination.  The Veteran has functional loss and/or functional impairment, including less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation for joints/soft tissue of either hip.  Muscle strength testing was full in all directions.  There was no ankylosis.  There was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The Veteran had not had a total hip joint replacement or arthroscopic or other hip surgery.  There were no scars.  The Veteran regularly used canes.  The Veteran's hip disability impacted his ability to work in that he could only stand or walk for about 45 minutes.  Right hip abduction was to 45 degrees, adduction was to 30 degrees, and internal and external rotation were to 30 degrees.

The Veteran has also submitted lay statements describing the above symptoms and noting that he requires assistance from his wife to do things such as get out of bed and get into and out of the bathtub.  He also notes that he has had to use increasing amounts of medication for his symptoms.

b.  Analysis

i.  Flexion Prior to March 4, 2008

During this period, the Veteran's right hip arthritis was assigned a 10 percent rating under Diagnostic Code 5252.  To warrant an increased rating under this code, flexion must be limited to 30 degrees or less.  The greatest limitation of flexion during this period appears in the November 2006 VA examination report that notes limitation of flexion to 45 degrees, taking into account functional impairment caused by factors such as pain, weakness, fatigability, and incoordination.  Therefore, a rating in excess of 10 percent for limitation of flexion of the right hip is not warranted under Diagnostic Code 5252 prior to March 4, 2008.

ii.  Flexion From March 4, 2008

During this period, the Veteran's right hip arthritis was assigned a 20 percent rating under Diagnostic Code 5252.  To warrant an increased rating under this code, flexion must be limited to 20 degrees or less.  The greatest limitation of flexion during this period appears in the March 2008 VA examination report noting limitation of flexion to 30 degrees.  Even taking into account factors such as painful motion, weakness, incoordination, and fatigability, the evidence demonstrates that the Veteran has not had flexion limited to 20 degrees or less.  The Board acknowledges that the May 2013 VA examination report reflects that the Veteran was unable to attempt repetitive hip motion.  Given, however, that the Veteran's initial range of motion was to 90 degrees of flexion and that the examiner believed the Veteran's inability to perform repetitive-use testing may have been due to recent hip injections rather than due to functional impairment caused by the right hip disability itself, the Board finds that the evidence does not indicate actual ankylosis on repetitive use testing.  Therefore, the Board finds that a rating in excess of the current 20 percent is not warranted.  

iii.  Extension

The Veteran is in receipt of a 0 percent rating for limitation of extension of the right hip under Diagnostic Code 5251.  This diagnostic code provides a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.  

The Board finds that the above evidence demonstrates limitation of right hip extension to 5 degrees or more as of the October 15, 2009, VA examination report.  Specifically, that report demonstrated extension to 10 degrees.  Furthermore, the July 2012 VA examination report found that extension ended at 5 degrees and the May 2013 examination report notes that extension ended at greater than 5 degrees. This criterion is not satisfied prior to October 15, 2009.  Therefore, the Board finds that a 10 percent rating for limitation of extension of the thigh is warranted effective October 15, 2009.

iv.  Separate or Additional Ratings and Conclusion

Turning to the remaining diagnostic codes, in the absence of ankylosis, an increased rating is not warranted under Diagnostic Code 5250.  In the absence of limitation of rotation of the thigh with an inability to toe-out more than 15 degrees, limitation of adduction such that the Veteran cannot cross his legs, and limitation of abduction with motion lost beyond 10 degrees, a compensable rating is not warranted under Diagnostic Code 5253.  In the absence of hip flail joint and malunion of the femur, increased ratings are not warranted under Diagnostic Code 5254 and 5255, respectively.

In light of the above, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for limitation of flexion of the right hip prior to March 4, 2008, a rating in excess of 20 percent for limitation of flexion of the right hip from March 4, 2008, and a separate compensable rating for limitation of extension of the right thigh prior to October 15, 2009.  The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board also finds that the evidence supports the assignment of a separate 10 percent rating for limitation of extension of the right hip from October 15, 2009.  To this extent, the claim is granted.

2.  Left Hip

The Veteran is in receipt of two separate ratings for degenerative joint disease of the left hip.  He is rated based on limitation of flexion under Diagnostic Code 5299-5010, which directs that the disability at issue be rated for limitation of motion.  The 10 percent rating in this case is assigned under Diagnostic Code 5252.  He is also assigned a 0 percent rating based on limitation of left hip extension from May 30, 2013.  

At his October 2012 Board hearing, the Veteran reported that he experiences left hip pain, aches, swelling, and locking.  He takes hydrocodone and methadone for these symptoms.  

The August 2006 VA examination report notes that the Veteran reported occasional left hip pain with walking.  This joint demonstrated 110 degrees of flexion, 45 degrees of abduction, 25 degrees of adduction, 60 degrees of external rotation, and 45 degrees of internal rotation.  There was no pain during movement of this joint.  The examiner found no DeLuca criteria, including no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no instability of joints, no objective evidence of pain, no neurological abnormalities, and no incapacitating episodes.  The Veteran could accomplish all activities of daily living for himself.  He last worked in a clerical job, 1 to 1.5 years ago, which he reports that he quit due to pain in the joints.  A March 2006 x-ray report showed mild osteoarthritis.

An October 2006 VA medical record notes that the Veteran sought treatment for lower back, hip, and right knee pain.  In both hips, internal and external rotation were limited to about half normal.  Flexion was only to about 90 degrees.  X-rays from March 2006 revealed diminished joint space in both hips with marginal osteophyte formation.

The March 2008 VA examination report notes that the Veteran reported having pain all day, every day.  He uses no assistive devices, but does use a cane.  He uses hydrocodone, methadone, etodolac, and a TENS unit with relief.  He is unable to walk more than two hours or to stand more than 40 minutes.  He was not working and had no flares.  On examination, his left hip had 5/5 motor strength in all planes.  There was no tenderness.  Flexion was to 70 degrees, abduction to 40 degrees, adduction to 25 degrees, external rotation 0 to 70 degrees, and internal rotation 0 to 30 degrees, with no diminution in any of these with repetitive testing.  There were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  May 2007 x-rays showed arthritis, right greater than left.  

The October 2009 VA examination report that the Veteran has pain in his hips all day, every day, right worse than left.  He cannot stand more than 2 hours, walk more than 2 hours, or sit more than 2 hours.  The pain is worsened with sitting, standing, and walking.  He uses methadone, hydrocodone, ibuprofen, acetaminophen, and a TENS unit, which help.  He has had no surgeries.  He uses a cane.  He states that his hip is stiff in the mornings, and the pain is worse in the mornings.  He takes a warm bath, which makes it better.  He states that his wife must help him to get up in the mornings and go to the restroom.  He states that he has had injections in his hip in the past, which has helped.  This does not limit him in his occupation as he has not worked since 2001 which he states is secondary to his back condition and right knee.  He reported no flare-ups.

On examination, flexion following three repetitions was to 90 degrees, extension was to 10 degrees, abduction was to 40 degrees, adduction was to 20 degrees, and internal and external rotation were to 30 degrees, all with pain.  There was no additional functional impairment from the DeLuca factors, including pain, fatigue, weakness, or lack of endurance following repetitive use.  June 2009 x-rays showed mild osteoarthritic changes in the left hip.  

The July 2012 VA examination report notes left hip flexion to 90 degrees with objective evidence of painful motion beginning at 75 degrees.  Extension ended at 5 degrees with objective evidence of painful motion at 5 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  After repetitive use, left hip flexion was to 90 degrees.  Left hip extension ended at 5 degrees or greater.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Functional loss consisted of less movement than normal and pain on movement bilaterally.  There was localized tenderness or pain to palpation for joints/soft tissue for both hips.  

Hip and thigh problems affected the Veteran's ability to work in that he cannot squat, kneel, or ascend more than three steps or walk further than one-fourth of a mile in 30 minutes.  Left hip adduction ended at 20 degrees and objective evidence of painful motion began at 15 degrees.  Left hip abduction ended at 20 degrees and objective evidence of painful motion began at 10 degrees.  Left hip internal rotation ended at 20 degrees and objective evidence of painful motion began at 15 degrees.  Left hip external rotation ended at 45 degrees and objective evidence of painful motion began at 35 degrees.  Left hip post test adduction and abduction ended at 20 degrees.  Left hip post test internal rotation ended at 35 degrees.  Left hip post test external rotation ended at 50 degrees. 

VA medical records reflect the Veteran received bilateral hip steroid injections in January 2013 and May 2013.

The May 2013 VA examination report notes a diagnosis of hip arthritis.  It notes the Veteran has had multiple steroid injections with temporary relief.  He has had no surgery.  He has had physical therapy with no relief.  His right hip was noted to be worse than his left.  He reported constant pain in the hip joint radiating to the groin.  He had an injection about one week prior to the examination.  The Veteran denied flare-ups.

On examination, left hip flexion ended at 90 degrees with objective evidence of painful motion beginning at 45 degrees.  Extension ended greater than 5 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran cannot cross his legs.  Rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  The Veteran was not able to perform repetitive-use testing with three repetitions due to guarding, which the examiner believed was possibly due to recent hip injections.  The examiner noted that no differences before or after repeated use of the legs were noted during the examination.  The Veteran has functional loss and/or functional impairment, including less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation for joints/soft tissue of either hip.  Muscle strength testing was full in all directions.  There was no ankylosis.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran had not had a total hip joint replacement or arthroscopic or other hip surgery.  There were no scars.  The Veteran regularly used canes.  The Veteran's hip disability impacted his ability to work in that he can only stand or walk for about 45 minutes.  Left hip abduction was to 40 degrees, adduction was to 30 degrees, and internal and external rotation were to 20 degrees.

The Veteran has also submitted lay statements describing the above symptoms and noting that he requires assistance from his wife to do things such as get out of bed and get into and out of the bathtub.  He also notes that he has had to use increasing amounts of medication for his symptoms.

i.  Flexion 

The Veteran's left hip has been assigned a 10 percent rating under Diagnostic Code 5252.  To warrant an increased rating under this code, flexion must be limited to 30 degrees or less.  The greatest limitation of flexion appears in the March 2008 VA examination report.  This report notes limitation of flexion to 70 degrees, even considering functional impairment caused by factors such as pain, fatigue, weakness, or lack of endurance following repetitive use.  Based on the above, the Board finds that entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip is not warranted under Diagnostic Code 5252.

ii.  Extension

The Veteran is in receipt of a 0 percent rating for limitation of extension of the left hip under Diagnostic Code 5251.  This diagnostic code provides a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.  

The Board finds that the above evidence demonstrates limitation of left hip extension to 5 degrees or more as of the October 15, 2009, VA examination report.  Specifically, that report demonstrated extension to 10 degrees.  Furthermore, the July 2012 VA examination report found that extension ended at 5 degrees and the May 2013 examination report notes that extension ended at greater than 5 degrees.  This criterion is not satisfied prior to October 15, 2009.  Therefore, the Board finds that a 10 percent rating for limitation of extension of the thigh is warranted effective October 15, 2009.

iii.  Separate or Additional Ratings and Conclusion

Turning to the remaining diagnostic codes, in the absence of ankylosis, an increased rating is not warranted under Diagnostic Code 5250.  In the absence of limitation of rotation of the left thigh with an inability to toe-out more than 15 degrees, limitation of adduction such that the Veteran cannot cross his legs, and limitation of abduction with motion lost beyond 10 degrees, a compensable rating is not warranted under Diagnostic Code 5253.  In the absence of hip flail joint and malunion of the femur, increased ratings are not warranted under Diagnostic Code 5254 and 5255, respectively.

In light of the above, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for limitation of flexion of the left hip and a separate compensable rating for limitation of extension of the left thigh prior to October 15, 2009.  The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board also finds that the evidence supports the assignment of a separate 10 percent rating for limitation of extension of the left thigh from October 15, 2009.  To this extent, the claim is granted.

D.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected lumbar spine, left knee, right patella, and bilateral hips adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an increased evaluation for a lumbar spine disability, initially evaluated as 0 percent disabling prior to March 4, 2008, as 10 percent disabling from March 4, 2008, through April 1, 2009, and as 20 percent disabling from April 2, 2009, is denied.

Entitlement to an increased evaluation for residuals of a right patella fracture, status post ORIF, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased evaluation for patello-femoral syndrome of the left knee, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for arthritis of the right hip, initially evaluated as 10 percent disabling prior to March 4, 2008, and as 20 percent disabling from March 4, 2008, is denied.

From October 15, 2009, entitlement to a rating of 10 percent, but no more, for arthritis of the right hip with limitation of extension is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased evaluation for degenerative joint disease of the left hip, currently evaluated as 10 percent disabling based on limitation of flexion, is denied.

From October 15, 2009, entitlement to a rating of 10 percent, but no more, for degenerative joint disease of the left hip with limitation of extension is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Finally, the Veteran contends that he cannot work due to his service-connected disabilities.  He has therefore raised a claim for TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In this case, as noted above, the Veteran has raised a claim for TDIU.  This claim is based on all of the disabilities for which increased ratings were adjudicated above.  Furthermore, pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper Veterans Claims Assistance Act (VCAA) notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If the TDIU benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


